Citation Nr: 0726413	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-29 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy as secondary to the service-connected type 2 
diabetes mellitus.

2.  Entitlement to service connection for cerebrovascular 
accident as secondary to the service-connected type 2 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel




INTRODUCTION

The veteran had active service from May 1966 to November 
1969.  

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision (RD) by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's claim for service-connected type 2 
diabetes mellitus was originally granted in December 2001.    

The issue of entitlement to service connection for a cva is 
the subject of a Remand. 


FINDING OF FACT

The veteran does not have peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Peripheral neuropathy is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§§ 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental statement of the case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In November 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The November 2004 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies, as well as request on his behalf a 
VA examination.  He was advised that VA will assist him in 
obtaining medical records from private physicians or 
hospitals, and current or former employers.  

The Board finds that the content of the November 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  A July 2005 SOC provided the 
veteran with yet an additional 60 days to submit more 
evidence.  Subsequently, in March 2006, VA sent him a letter 
per Dingess v. Nicholson, supra, advising him to submit any 
evidence not previously presented.  

Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, the claimant 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In a 
March 2006 letter, the veteran was provided with adequate 
Dingess notice.


II.	Factual Background

The record documents a diagnosis of type 2 diabetes mellitus 
since 1996.  VA granted service-connection in December 2001.  
In November 2004, the veteran submitted a claim for the 
secondary conditions of peripheral neuropathy and 
cerebrovascular accident.

The veteran had presented at a VA clinic on July 9 and on 
December 14, 2004 complaining of nerve pain.  In July, he 
told the physician that he felt pain in his right arm and in 
the right side of his face.  In December, he had similar 
complaints, prompting the physician to note "cva" 
(cerebrovascular accident) related to dm (diabetes mellitus) 
on both occasions.  

VA afforded the veteran a neurological examination on 
December 22, 2004.  The examiner noted that the veteran 
complained of right hemi-sensory loss and that he had been 
told by his doctor that he had suffered a stroke.    

The examiner report indicated that "the veteran denies any 
symptoms related to the eyes, the kidneys or the nerves."  
The examination of the cranial nerves revealed briskly 
reactive pupils, no facial weakness, normal bilateral motor 
strength, and normal reflexes in the legs, except for the 
ankles. The examiner further found: "Sensory examination to 
light touch, vibration and position are normal."  To 
conclude, the examiner opined that "the only abnormality on 
examination are the absent reflexes which, by themselves, are 
not enough to make a diagnosis of peripheral neuropathy."  

In February 2005, the veteran submitted a handwritten note, 
in which he related the following symptoms: a dry eyeball and 
involuntary tears in the right eye, right side of face numb 
with involuntary saliva with slurred speech, right arm and 
hand numb, different size of breast on right side.  The 
veteran ended his statement with "I must conclude that I did 
have a stroke."  On February 28, 2005, he went to a VA 
clinic, where he requested that the nurse on duty provide him 
with a note, as follows: "I need a statement saying that I 
had a stroke they say I have not had one but I was told I had 
one."  The following was noted by the nurse: "12/14/04 
notation indicates cva related to uncontrolled dm and other 
risk factors."

The veteran sought care again in December 2005, with the 
consistent complaint of right side pain in the face and the 
arm, relating that it had been hurting for about 18 months.  
The physician, who had seen him twice before in 2004, now 
stated that she thought a cerebrovascular accident was 
doubtful.  She noted normal strength of the right upper 
extremity, albeit with decreased sensation to light touch, 
and found no atrophy present.  In January 2006, a different 
physician administered neurological testing consisting of 
needle electromyography and nerve conduction studies.  This 
physician opined: 1) there is no EMG evidence of right 
cervical radiculopathy; and 2) there is no evidence of 
sensory neuropathy or carpal tunnel syndrome on the right 
hand.

III.   Legal Criteria

In order to establish service connection for a claimed 
disorder, the facts, shown by evidence, must establish: (1) a 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a nexus between the claimed 
in-service disease or injury and the current disability.  
38 C.F.R. § 3.303 (2006).  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2006).  This 
includes any increase in disability (aggravation) that is 
proximately due to or the result of a service-connected 
disease or injury.  The Board is aware of a 2006 amendment to 
38 C.F.R. § 3.310 which governs claims for secondary service 
connection.   The new version of § 3.310 states that service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  However, 
neither version is more favorable to the veteran in this 
appeal.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
C.F.R. § 3.303(a).  "When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin ... such doubt will be resolved in 
favor of the claimant."  38 C.F.R. § 3.102.  "It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  
Id.  

Under the provisions of 38 C.F.R. § 3.309(e)(2006), if a 
veteran was exposed to herbicides in service has a disease 
listed in 38 C.F.R. § 3.309(e), such disease shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  The diseases in 
§ 3.309(e) include type 2 diabetes mellitus.  The diseases in 
38 C.F.R. § 3.309(e) also include acute and subacute 
peripheral neuropathy if it is manifest within one year after 
the last exposure to an herbicide.  38 C.F.R. § 3.307(a)(6).  
For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e).  Under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) 
combined, governing presumptive service connection for 
chronic diseases, "[O]ther organic diseases of the nervous 
system" shall be granted service conection if they become 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994)(holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724,  
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

IV.   Analysis

The veteran has appealed the denial of service connection for 
peripheral neuropathy.  In this regard, the Board notes that 
there is no evidence of peripheral neuropathy during service 
or within one year of separation.  Rather, the neurological 
system was normal at time of separation and there is no 
evidence of the disease process within one year of separation 
from service.   Additionally, peripheral neuropathy, other 
than acute and subacute, is not a disease associated with 
herbicide exposure.  38 C.F.R. § 3.309(e).  

Service-connection may be granted if can be shown to be 
proximately due to or the result of a service-connected 
disease or injury.  The veteran has asserted that he has 
peripheral neuropathy due to diabetes mellitus.  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease that is proximately due to or 
the result of a service-connected disease, and not due to the 
natural progress of the service-connected disease, will be 
service-connected.  38 C.F.R. § 3.310(b).  However, the more 
probative evidence establishes that the appellant does not 
have peripheral neuropathy. 

In July 2004, there was a report by a nurse of diabetes 
mellitus with peripheral neuropathy.  This constitutes 
competent evidence.  However, the examiner provides little 
basis for the conclusion reached.  An opinion without more, 
is accorded little probative value.  The Board finds that the 
negative evidence is far more probative.  In December 2004, a 
VA examination was conducted and it was concluded that the 
only abnormality was absent reflexes which were not enough to 
make a diagnosis of peripheral neuropathy.  Furthermore, 
electro-diagnostic testing conducted in June 2006 was 
interpreted as normal.  Such negative findings and opinions 
are far more probative as to the existence of a disease 
process than the unsupported statement of the nurse.  The 
December 2004 examiner conducted a physical examination and 
explained the basis of his opinion.  To the extent that the 
veteran believes that he has peripheral neuropathy, his 
opinion is not competent.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Since it is concluded that 
the veteran does not have peripheral neuropathy, it 
necessarily means that there was no aggravation due to a 
service connected disease or injury. 


ORDER

Entitlement to service connection for peripheral neuropathy 
as secondary to type 2 diabetes mellitus is denied.


REMAND

The record reflects that the veteran sought medical care as 
early as one week after he suspected that he had a stroke in 
December 2004.  A VA physician noted: "cva, related to 
uncontrolled dm and other risk factors".  Subsequently, in 
July 2004, the veteran presented to the VA clinic, and the 
physician again noted the same assessment.  In December 2005, 
when the veteran again complained of residual symptoms of a 
stroke, the physician noted: pain for about 18 months right 
face and right arm, cervical radiculopathy vs dm neuropathy 
vs post cva thalamic pain syndrome (doubt latter).  In 
February 2005, the veteran submitted a statement stating that 
he suffered residuals of a stroke, detailing no feeling on 
the right side of his body, like "dry eyeball on right side 
that sometimes involuntary tears the right side of face numb 
with involuntary saliva with slurred speech right arm and 
hand numb different size of breast on right side."  The 
veteran is competent to testify about his symptoms.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).

The physician's notations do not rule out a cva.  The 
neurological examiner did not opine about a cva.  The Board 
finds that VA did not determine the absence of a cva by a 
preponderance of the evidence.

Accordingly, the case is REMANDED for the following:

Schedule the veteran for a VA examination 
deemed appropriate in order to address 
the following:  Did the veteran sustain a 
cerebro-vascular accident?  If he 
sustained a CVA, are there any residuals?  
If he sustained a CVA, is there any 
relationship (cause or aggravate) between 
his diabetes mellitus and the CVA?  All 
studies deemed necessary should be 
conducted.  The examiner must provide a 
complete rationale for all opinions 
expressed.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


